Motion Granted; Abatement Order issued January 23, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                                NO. 14-13-00637-CV
                                   ____________

                             EDWARD MAYO, Appellant

                                        V.

            FIVE STAR MERCHANT SERVICES, INC., Appellee


                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-26253


                             ABATEMENT ORDER

      On January 17, 2014, appellant filed an agreed motion to abate this appeal so
that the parties may continue settlement negotiations. We GRANT the motion and
issue the following order:

      The court ORDERS the appeal ABATED and the appellate deadlines are
suspended until January 31, 2014, or until further order of this court. Within five
days after January 31, 2014, the parties are to notify the court if (1) they have
settled, (2) they need additional time for resolution; or (3) they have reached an
impasse.

      If the parties are successful in their settlement negotiations, the court
ORDERS the parties to file a motion to dismiss the appeal, other dispositive
motion, or a motion for additional time to file the dispositive motion, within seven
days after the end if the abatement period. If no settlement agreement is reached,
appellant’s brief shall be due seven days after the end of the abatement period.

      The appeal is ABATED, treated as a closed case, and removed from this
court’s active docket until January 31, 2014, or until further order of this court.
Any party may file a motion stating grounds for reinstating the appeal before the
end of the abatement period. Any party may also file a motion to dismiss the
appeal or other dispositive motion at any time. Any party may file a motion to
extend the abatement period to finalize a settlement.



                                  PER CURIAM




                                         2